Case 2:19-cv-01329-JDC-KK Document 6 Filed 06/22/20 Page 1 of 1 PageID #: 51



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


JOHNEKE ANDERSON                                  CASE NO. 2:19-CV-01329 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

WARDEN FCI OAKDALE                                MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 4] of the Magistrate

Judge previously filed herein, and after an independent review of the record, determining

that the findings are correct under the applicable law, and noting the lack of objections to

the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED, and DECREED that the petition for writ of

habeas corpus filed pursuant to 28 U.S.C. § 2241 be DISMISSED in accordance with the

provisions of Federal Rule of Civil Procedure 41(b) and Local Rule 41.3.

       THUS DONE AND SIGNED in Chambers on this 22nd day of June, 2020.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
